Citation Nr: 1520789	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for service-connected eczema/dermatitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran asserts that his skin disability is more severely disabling than the current 10 percent rating reflects.  Specifically, he asserts that his skin disability "covers a larger percentage of the body than just the hands" as reflected in a January 2013 VA examination.  See November 2013 VA Form 9; September 2014 NOD.  

In January 2013, the Veteran was afforded a VA examination to determine the nature and etiology of any skin disorder.  The VA examination report reflects that the Veteran's claims file was not made available for review.  The examiner noted that he examined the rash on the Veteran's hands.  The examiner diagnosed dermatitis, finding that the total area exposed on both hands was approximately 5 percent of the Veteran's body to include the palms and fingers on both hands.

Given the allegations by the claimant that the skin disability affects a larger area, and because it appears that the VA examination was limited to the Veteran's hands, the Board finds that scheduling another examination is appropriate.  Attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

As for the question of an effective date of the award of service connection for eczema/dermatitis, the Board notes that the question of the proper effective date was addressed in a statement of the case dated in October 2013.  However, the Veteran filed a VA Form 9 in November 2013 in which he limited his appeal to the rating for the eczema/dermatitis.  He later filed a VA Form 9 with respect to the effective date.  This was done in July 2014, but the RO determined that the July 2014 filing was not timely.  The Veteran was informed of this latter decision by an August 29, 2014, letter.  

By correspondence dated September 29, 2014, the Veteran's representative indicated that the Veteran desired to express disagreement with the August 29, 2014, letter.  The Board construes this statement by the representative as a notice of disagreement with the timeliness decision made by the RO in August 2014.  Consequently, because it does not appear that a statement of the case has been issued, the AOJ should take action to provide one to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the rating issue on appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the severity of his service-connected eczema/dermatitis.  The examination should include the entire body.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Findings necessary to apply pertinent rating criteria should be made.

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If a benefit sought is not granted, a supplemental statement of the case should be issued on the rating question.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

4.  A statement of the case should be issued on the question of timeliness of a substantive appeal relating to entitlement to an effective date earlier than June 29, 2012, for the award of service connection for eczema/dermatitis.  If, and only if, a timely substantive appeal is filed, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




